IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40260
                        Conference Calendar



MARCUS M. PRUITT,

                                           Plaintiff-Appellant,

versus

REED SMITH, Warden, ET AL.,

                                           Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:97-CV-528
                        - - - - - - - - - -

                           June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Marcus Pruitt (TDCJ # 735863) appeals the dismissal of his

pro se and in forma pauperis (IFP) civil rights complaint wherein

he alleged that his Due Process and Eighth Amendment rights were

violated when he was kept on “transient” housing status for more

than 30 days in violation of prison policy.    Pruitt argues that

the magistrate judge’s reliance on Sandin v. Conner, 515 U.S. 472

(1995) to dismiss his due-process claim was inappropriate because

the magistrate judge failed to properly determine whether the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40260
                                 -2-

conditions complained of imposed an “atypical” hardship on him.

He also argues that the magistrate judge failed to properly

construe the nature of his Eighth Amendment claims.

     Pruitt has failed to demonstrate that the magistrate judge

either erred or abused his discretion by dismissing his Due

Process claim as frivolous and for failure to state a claim.     See

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Black v. Warren, 134 F.3d
732, 734 (5th Cir. 1998).   Nor does he identify any error in the

magistrate judge’s conclusion that his Eighth Amendment claim did

not meet the criteria of Farmer v. Brennan, 511 U.S. 825 (1994).

     AFFIRMED.   ALL OUTSTANDING MOTIONS DENIED.